Citation Nr: 1514145	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  09-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of pelvic fractures, currently rated as 20 percent disabling for the right sacroiliac joint and 10 percent disabling for the left sacroiliac joint.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.C.



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia, and Louisville, Kentucky, respectively.  

In the May 2007 decision, the Atlanta RO denied the Veteran's claim for a rating in excess of 20 percent for residuals of pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints.

In the December 2012 decision, the Louisville RO denied entitlement to TDIU, but granted a 20 percent rating for the right sacroiliac joint and 10 percent rating for the left sacroiliac joint with regard to the Veteran's pelvic disability.  

The issue of entitlement to an increased rating for residuals of pelvic fractures is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's is currently rated as 60 percent disabled due to disabilities resulting from an in-service motor vehicle accident in July 1981, and these service-connected disabilities prevent him from engaging in substantially gainful employment.  

CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.  

The Veteran's service-connected disabilities are currently rated as 60 percent disabling.  All of the Veteran's service-connected disabilities are the result of a motor vehicle accident during active service in July 1981.  Thus, he meets the schedular percentage requirements for TDIU.  See id.  

On a March 2014 VA examination for back and hip/thigh disabilities, a nurse practitioner, noted the Veteran would be better suited for a sedentary position due to increased pain with activity, even though she indicated the residuals of pelvic fractures did not impact the Veteran's ability to work.  However, when this opinion is read in conjunction with the concurrent opinion of the March 2014 VA TBI examiner, C.N., M.D., it is clear that the Veteran's employment options are severely limited due to his service-connected disabilities.  

In a September 2014 opinion, the Veteran's private chiropractor wrote that the Veteran's service-connected disabilities rendered him incapable of performing any type of work.  He noted the Veteran was only able to perform manual labor due to neurological issues resulting from traumatic brain injury (TBI), as found by the March 2014 VA examiner; and explained the Veteran was unable to perform manual labor since he could not sit, stand or walk for more than ten to fifteen minutes because of painful arthritic changes resulting from severe fractures of the pelvis.

As the evidence is in at least relative equipoise as to whether the Veteran's service-connected disabilities prevent him engaging in substantially gainful employment, reasonable doubt must be resolved in his favor, warranting a grant of TDIU.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to TDIU is granted.  


REMAND

The service-connected residuals of pelvic fracture are currently assigned a 20 percent rating for the right sacroiliac joint under the provisions of 38 C.F.R. §4.71a, Diagnostic Code 5253 (limitation of abduction of the thigh), and a 10 percent rating for the left sacroiliac joint under the provisions of 38 C.F.R. § 4.59 for painful motion due to arthritis that does not result in range of motion loss.  

The provisions of 38 C.F.R. § 4.67 (2014), provides that the variability of residuals following pelvic bone fractures necessitates rating on specific residuals, faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine, manifest by muscle spasm, mild to moderate sciatic neuritis, peripheral nerve injury, or limitation of hip motion.  Examinations have not addressed all of these residuals.

Furthermore, during the January 2015 hearing, the Veteran testified his pelvic disability has gotten worse since his most recent VA examination in March 2014.  A September 2014 examination report by a private chiropractor, C.R., D.C., indicates far greater loss of motion of the thoracolumbar spine when compared with the March 2014 VA examination report.  Thus, a new VA examination that addresses the current severity and full scope of the Veteran's pelvic disability as provided in 38 C.F.R. § 4.67 is warranted.  

Additionally, while the Board cannot assign an extraschedular rating in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are present, the appeal must be referred for an extra-schedular evaluation.  

In this case, the record establishes the residuals of pelvic fractures result in several symptoms that are not described in the rating criteria.  As noted previously, there is medical evidence that the Veteran cannot sit, stand or walk for more than ten to fifteen minutes because of painful arthritic changes due to severe fractures of the pelvis.  He also has difficulty sleeping because he cannot lie on either side of his body for an extended period of time due to pelvic pain.  There is also evidence of marked interference with employment, as the Veteran has not been able to hold a full-time job since 2006.  Therefore, referral for an extra-schedular evaluation for residuals of pelvic fractures is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to address all associated residuals of his service-connected pelvic fractures, to include specifically the following:  faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine, muscle spasm, mild to moderate sciatic neuritis, peripheral nerve injury, or limitation of hip motion.  The examiner /examiners must address whether any of the foregoing conditions are found, and if so, whether they are at least as likely as not attributable to the service-connected pelvic disability, commenting of the current level of severity.  The examiner/examiners must review the claims file and provide reasons for any opinion provided.

2.  Refer the issue of entitlement to an increased rating for a pelvic disability, currently rated as 20 percent disabling for the right sacroiliac joint and 10 percent disabling for the left sacroiliac joint, to the Director of Compensation and Pension Service or Under Secretary for Benefits for extra-schedular consideration.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


